MEMORANDUM **
Jose Luis Munoz-Aguilar, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to re*712open removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reopen. Iturribaria v. INS, 321 F.3d 889, 894 (9th Cir.2003). We dismiss in part and deny in part the petition for review.
The evidence Munoz-Aguilar presented with his motion to reopen concerned the same basic hardship grounds as his application for cancellation of removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir.2006). We therefore lack jurisdiction to review the BIA’s discretionary determination that the evidence was insufficient to establish a prima facie case of hardship. See id. at 601 (there is no jurisdiction to revisit the merits if “the BIA determines that a motion to reopen proceedings in which there has already been an unreviewable discretionary determination concerning a statutory prerequisite to relief does not make out a prima facie case for that relief’).
The BIA did not abuse its discretion in construing the “supplement” Munoz-Aguilar filed as a second motion to reopen, see Guzman v. INS, 318 F.3d 911, 913 (9th Cir.2003) (per curiam), and denying that motion as time-barred and number-barred, 8 C.F.R. § 1003.2(c)(2).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.